          Case 1:18-cr-00713-JMF Document 147 Filed 03/19/21 Page 1 of 2




                                         March 19, 2021

By ECF                                      Application GRANTED. The Clerk of Court is directed to
Honorable Jesse M. Furman                   terminate Doc. #146 in the criminal case and Doc. #8 in the
United States District Judge                civil case. SO ORDERED.
Southern District of New York
40 Foley Square
New York, NY 10007

                                                                                 March 19, 2021
      Re: United States v. Nkanga, 18 Cr. 713, 20 Civ. 2871 (JMF)
Your Honor:
        I represent Nkanga Nkanga for his 2255 motion and I write in response to the
Court’s Order of March 1, 2021. The parties jointly request that Dr. Nkanga be ordered to
surrender to the Bureau of Prisons (BOP) on May 14, 2021. Allowing a May 14 surrender
date will provide Dr. Nkanga an opportunity to maximize his immune response to the
vaccine and also allow for the pandemic to subside within FCI Fort Dix, which may have
been the hardest hit of all BOP facilities over the past one year. According to BOP’s
Covid-19 website, there remain 13 inmates and 40 staff with active infections at Fort
Dix. 1 In the past, numbers that low have increased to hundreds of infections at Fort Dix
within days. We therefore request the additional eight weeks from today to permit Dr.
Nkanga to develop the strongest possible immunity and provide more time for BOP to
reduce Covid-19 prevalence within Fort Dix.

      Dr. Nkanga voluntarily surrendered in 2019 and has remained in perfect
compliance with his home confinement for nearly one year. The government therefore
consents to the May 14 surrender date.

       Because Dr. Nkanga’s bail is predicated on the pending 2255 motion, and because
neither party believes it is necessary for the Court to address that motion on the merits,
we respectfully request that the 2255 remain pending through the surrender date. Dr.
Nkanga has authorized me to withdraw his 2255 motion promptly after his surrender and

      1
          BOP Covid-19 Website, available at www.bop.gov/coronavirus.
        Case 1:18-cr-00713-JMF Document 147 Filed 03/19/21 Page 2 of 2

Hon. Jesse M. Furman
March 19, 2021
Page 2

to withdraw as his 2255 counsel. Daniel Parker and Joshua Horowitz will continue to
represent Dr. Nkanga, including for any application under 18 U.S.C. § 3582(c).

        For the foregoing reasons, the parties jointly request that the Court endorse this
letter to order Dr. Nkanga to surrender to BOP on May 14, 2021. Thank you for your
consideration.

                                           Respectfully submitted,

                                           /s/ Benjamin Silverman
                                           Benjamin Silverman


cc: Counsel of Record (by ECF)
    Nkanga Nkanga (by U.S. mail)
